683 N.W.2d 144 (2004)
SHAYA
v.
UNIVERSAL STANDARD MEDICAL LABORATORIES, INC.
No. 118058.
Supreme Court of Michigan.
July 18, 2004.
SC: 118058. COA: 209948.
On order of the Court, the motion for reconsideration of this Court's order of January 15, 2004 and the motions for leave to file supporting statements as amicus curiae are considered. The motions for leave to file supporting statements as amicus curiae are GRANTED. The motion for reconsideration is DENIED, because it does not appear that the order was entered erroneously.
WEAVER and KELLY, JJ., would grant reconsideration and, on reconsideration, would grant leave to appeal.
CORRIGAN, C.J., and MARKMAN, J., not participating.